United States Court of Appeals
                                For  the  Seventh  Circuit  
                                Chicago,  Illinois  60604  
  
  
                                        July  11,  2017  
  
  
                                           Before  
  
                         JOEL  M.  FLAUM,  Circuit  Judge  
  
                         FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                         DIANE  S.  SYKES,  Circuit  Judge  
  
  
No.  15-­‐‑3440                                                Appeal  from  the  United  States  
                                                               District  Court  for  the  Southern  
MONARCH  BEVERAGE  CO.,  INC.,  
                                                               District  of  Indiana,  Indianapolis  
   Plaintiff-­‐‑Appellant,                                     Division.  
           v.  
                                                               No.  1:13-­‐‑cv-­‐‑01674-­‐‑SEB-­‐‑MJD  
DAVID  COOK,  et  al.,                                         Sarah  Evans  Barker,  Judge.  
   Defendants-­‐‑Appellees.  
  
  
  
                                            Order  
  
     The  concurring  opinion  in  this  case  issued  June  30,  2017,  is  amended  as  
follows:  
  
   The  word  “Monarch’s”  in  the  final  sentence  at  page  15  should  be  “Indiana’s”.